 


109 HCON 339 IH: Expressing the sense of Congress in support of military recruiting.
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 339 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Mr. Doolittle (for himself, Mr. Whitfield, Mr. McCotter, Mr. Wilson of South Carolina, Mr. Brown of South Carolina, Mr. Tiahrt, Mr. Herger, Mr. Gerlach, Mr. Akin, Mr. Bonilla, Mr. Buyer, Mr. Sweeney, Ms. Harris, Mr. Schwarz of Michigan, Mr. Kennedy of Minnesota, and Mr. Forbes) submitted the following concurrent resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress in support of military recruiting. 
 
 
Whereas the United States Armed Forces have successfully protected the United States and upheld democracy for more than 200 years; 
Whereas the United States Armed Forces provide valuable life experiences and resources for the development of strong leadership skills for future leaders; 
Whereas the ability of military recruiters to attract quality candidates for service in the Armed Forces is essential to the national security of the United States; 
Whereas the voters of the City of San Francisco, California, on November 8, 2005, passed Proposition I, directing City policy makers to oppose military recruiting in public schools and to consider providing scholarships for education and training that could provide an alternative to military service; 
Whereas the restriction of military recruiters from performing their duties is detrimental to the Armed Forces by reducing the number of available personnel to replenish essential positions; and 
Whereas political activity to oppose the war in Iraq by means of restricting access by military recruiters to potential recruits is dangerous to members of the Armed Forces and damaging to their morale: Now, therefore, be it 
 
That Congress— 
(1)recognizes the importance of military recruiting in ensuring the Nation’s security;  
(2)recognizes the essential roles of the United States Armed Forces in protecting the Nation and in providing valuable resources and life experiences for future leaders;  
(3)condemns municipal and university actions which defy Federal statutes regarding military recruiters, including recruiter access provisions enacted as part of the No Child Left Behind Act and provisions of law referred to as the Solomon Amendment; and  
(4)condemns those who denigrate military service as less significant or valuable than higher education. 
 
